16283660DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Information Disclosure Statement
The IDS’s filed on 2/17/2022 have been considered. See the attached PTO 1449 form.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 2/17/2022 is acknowledged. Claims 11-30 are pending in this application. Claims 11 and 20 have been amended. Claims 1-10 have been cancelled. Claims 21-30 have been newly added. Accordingly, claims 11-30 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s arguments, filed 2/17/2022, with respect to claims 11-20 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 11-20 under 35 U.S.C 112(b) has been withdrawn. Arguments are persuasive because the applicant have amended the claims to delete the recitation “it” and “consists of” in claim 11, which previously rendered the claim indefinite. Applicant have also removed the trademark/trade name “carbomer 940” which rendered the claim indefinite.  

New Rejections Necessitated by the Amendments filed 2/17/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “up to 2 percent menthol”. This recitation makes the claim indefinite because it does not clarify whether the concentration amount is based on weight, volume, mole, etc. For example, claim 11 recites the concentrations of the ingredients and clarifies the concentration is by weight percent. However, claim 27 does not recite the concentration is by weight percent and therefore the claim is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nervex (Vita Sciences, Nervex Neuropathy Pain Relief, Jan. 26, 2017) in view of Herschler (US 3,711,602; Jan. 16, 1973), Kim (WO 2008/048045 A1; Apr. 24, 2008), Cross (US 2016/0228409 A1; Aug. 11, 2016), Kosbab (US 2001/0031744 A1; Oct. 18, 2001), Barr (US 2001/0011083 A1; Aug. 2, 2001) and Oien (US 2005/0118261A1; Jun. 2, 2005) as evidenced by Tidy (Patient, Peripheral Neuropathy, Jul. 30, 2017). 
	Nervex teaches a neuropathic pain relief topical cream applied to the skin to work on supporting healthy nerve function. The reference teaches the cream composition comprises water, dimethyl sulfone (MSM), cholecalciferol (vitamin D3), panthenol (vitamin B5) and pyridoxine (vitamin B6) (see: entire document; Ingredients).  
	Nervex does not teach the formulation comprises dimethyl sulfoxide (DMSO). However, this deficiency is cured by Herschler.
	Herschler teaches compositions for topical application for enhancing tissue penetration of physiologically active agents with dimethyl sulfoxide (DMSO). It teaches the agents include neuropharmacologic agents and nutrients and the composition may be in the form of lotions and ointments. Further, it discloses there being at least 10% by weight of DMSO in the composition (see: Abstract). 
Nervex does not teach the formulation comprising natural polyamide such as the one recited in the instant claims. However, this deficiency is cured by Kim. 
Kim throughout the reference teaches silk protein-mimicking peptides and compositions for preventing or treating cranial neuropathies. The reference discloses the peptide which comprises glycine (Gly), alanine (Ala), serine (Ser), threonine (Thr) and aspartic acid (Asp), which reads on the polyamide recited in the instant claims (see: Title, Abstract, Claims).
Nervex does not teach the formulation comprising beta-alanine or acetyl L-carnitine as recited in the instant claims. However, this deficiency is cured by Cross. 
Cross throughout the reference teaches compositions and method for treating pain, wherein the pain has a neuropathic source such as diabetic neuropathy (Para 0012, 0061 and claim 18). The reference discloses the composition used to treat the pain comprises acetyl-L-carnitine, beta alanine, vitamin B6 and alpha-lipoic acid. It further teaches the dose amount of acetyl-L-carnitine being 200 mg and beta-alanine is 50 mg (see: Table 1 and Claims).             
Nervex does not teach the formulation comprises ubiquinone (coenzyme Q10). Nervex also does not expressly teach the amount of vitamin D3, vitamin B5 and vitamin B6 comprised in the formulation. However, these deficiencies are cured by Kosbab. 
	Kosbab throughout the reference teaches compositions and methods for prevention and treatment of complications of diabetes mellitus. In particular, it teaches the invention provides formulations for topical application for relief of symptoms of neuropathy, including pain relief. (see: Abstract, Para 0012). The reference discloses coenzyme Q10 (ubiquinone) that is comprised in the formulations for prevention or treatment of diabetic complication such as neuropathic pain (Para 0451). Kosbab also teaches the inclusion of vitamin D3, vitamin B5 and vitamin B6 in the formulation. The reference in Table 3 discloses the preferred dosage range of the different components in the formulation. Table 3 teaches CoQ10 (ubiquinone) dosage amount of 4-400 mg. Table 3 of the reference also discloses the dosage range of vitamin D3 being 1-10,000 IU, vitamin B5 being 1-200 mg and vitamin B6 being 1-200 mg.   
	Nervex does not teach the formulation comprises caffeine or allantoin as recited in the instant claims. Nervex also does not expressly teach the amount of water, MSM, allantoin and caffeine in the composition. Further, Nervex also does not teach the composition comprising up to 2 percent menthol, wherein the composition is a gel applied topically, a solution sprayed topically or a solution rolled upon skin over area of discomfort as recited in instant claims 27-30. However, these deficiencies are cured by Barr et al. 
Barr throughout the reference teaches pain relieving compositions for the treatment of many types of discomforts, including neuropathy (Abstract). The reference discloses the composition comprises caffeine in the amount of 32.5 mg-65 mg (Example 5). It also discloses methyl sulfonyl methane (MSM) included in the formulations in the amount of 500mg – 3000mg (Example 5). Further, the reference discloses including water in a cream formulation at 48.29% by weight which overlaps the amount of water recited in the instant claims (see: Para 0064). Moreover, Barr also teaches the composition comprises anti-itch agent such as allantoin and methyl sulphonyl methane (see: claim 15). Barr further teaches adding menthol in a concentration of between 0.1 and 16 wt% in the formulation as menthol provides analgesic effect (Para 0034). Barr teaches the formulation can be used as a gel, a cream, a solution or liquid as roll on or a spray (Para 0061; 0016). Barr teaches applying the composition to the skin on the area affected by pain (Para 0015).    
Nervex does not teach the formulation comprises Irish Moss carrageen and the amount recited in the instant claims. However, this deficiency is cured by Oien et al.   
Oien teaches topical compositions and methods for pain relief, including neuropathic pain (Abstract; Para 0002; 0017). Oien teaches a gel formulation which includes Irish Moss as a gelling agent in a concentration from about 0.1% to 20% (Para 0024).    
Nervex does not expressly teach the frequency or duration of administering the composition for neuropathic pain as recited instant claims 22-25. However, this deficiency is addressed by Cross and Kosbab.
	As discussed supra, Cross also teaches compositions and methods for pain relief such neuropathic pain. Cross teaches the dose depend on the age, sex, and weight of the patient, and the skilled artisan will be able to determine appropriate dosages depending on these factors (Para 0038). Cross teaches administering the composition for treating pain as single dose a day or doses divided into two, three or four per day (Para 0055-0064).
	As discussed supra, Kosbab also teaches compositions for neuropathic pain relief and teaches that the composition for neuropathic pain can have an initial treatment dose and then a lower dosage can be employed after initial treatment (Para 0370). Kosbab also teaches that dosing schedule as well as dosage can be readily adjusted for individual needs by those of ordinary skill in the art (Para 0470). 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab, Barr and Oien and incorporate dimethyl sulfoxide (DMSO) in the formulation as taught by Herschler. One would have been motivated to do so because Herschler teaches DMSO in compositions for topical application enhances tissue penetration of physiologically active agent. Further, one would have had a reasonable expectation of success because Herschler teaches a topical formulation wherein the active agent include neuropharmacologic agents and nutrients and Nervex, as discussed above, also teaches a topical formulation with active agents which include different nutrients. Therefore, one skilled in the art would have been motivated to incorporate DMSO in the topical formulation to enhance the penetration of the active agents.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab, Barr and Oien and incorporate the silk protein-mimicking peptides into the formulation as taught by Kim. One would have been motivated to do so because, similar to the teachings of Nervex, the composition comprising the silk protein mimicking peptides as taught by Kim is also directed to treating neuropathy. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. With respect to the amount of the polyamide recited in the instant claims, even though the reference does not expressly teach a specific amount, it would have been obvious to one skilled in the art to incorporate an amount which would be optimal based on the level of pain or type of neuropathic pain. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab, Barr and Oien and include beta-alanine and acetyl L-carnitine in the composition as taught by Cross. One would have been motivated to do so because, similar to the teachings of Nervex, Cross’s composition is also directed towards the treatment of neuropathic pain and therefore it would have been obvious to include these elements to mitigate neuropathic pain since they were known in the art to be useful for treating neuropathic pain. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Further, with respect to the amount of beta-alanine and acetyl L-carnitine, Cross teaches the dose amount, as discussed supra, of each component. Even though it does not expressly teach a percentage amount based on weight of the composition, Cross teaches a starting amount of dose to include and it would have been obvious to one skilled in the art to optimize the amount of dose to include in the formulation based on the level of pain and type of neuropathic pain being treated. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab, Barr and Oien and include ubiquinone (coenzyme Q10) in formulation and include the amounts of vitamin D3, vitamin B5 and vitamin B6 as taught by Kosbab. One would have been motivated to do so because Kosbab also teaches that its invention provides formulations for topical application for relief of symptoms of neuropathy, including pain relief and thus it would have been obvious to include these elements in the amounts taught to mitigate neuropathic pain since they were known in the art to be useful for treating neuropathic pain. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Further, with respect to the amounts of coenzyme Q10, vitamin D3, vitamin B5 and vitamin B6, Kosbab teaches a range of dose amount, as discussed supra, of each component. Even though it does not expressly teach a percentage amount based on weight of the composition, Kosbab teaches a range of dose amount to include and it would have been obvious to one skilled in the art to optimize the amount of dose to include in the formulation based on the level of pain and type of neuropathic pain being treated. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab, Barr and Oien and include caffeine, allantoin and menthol in the formulation and also include the amount of water and MSM based on the teachings of Barr. One would have been motivated to do so because Barr also teaches compositions directed to pain relief and specifically neuropathic pain, as discussed supra. Moreover, similar to Nervex, Barr also teaches the composition comprising MSM and water. Therefore, it would have been obvious to include caffeine, allantoin and menthol in the formulation directed towards treating pain as it was known in the art that these components are used to treat pain and both Nervex and Barr teach similar components (e.g. MSM) in the formulation, thus one would have had a reasonable expectation of success. Further, with respect to the amounts of caffeine, MSM and allantoin, Bar does not teach a percentage of the amount of each component comprised in the composition but it does provide a range of dose amount that can be included. Thus it would have been obvious to include these components based on the range of dose amount provided and optimize the dose as needed according to the needs of the patient in need of pain relief.  
Further, it would have been obvious to one skilled in the art to make the formulation of Nervex in the form of a gel applied topically, a solution sprayed topically or rolled upon skin over area of discomfort. One would have been motivated to do so because, as discussed supra, Barr teaches topical formulations for treating neuropathic pain can be used as a gel, a cream, a solution or liquid as roll on or a spray (Para 0061; 0016). Barr teaches applying the composition to the skin on the area affected by pain (Para 0015). The use of topical formulations for treating neuropathic pain as gel, solution and spray was known in the art before the effective filing date of the present invention and thus it would have been obvious to modify the cream taught by Nervex into a gel or solution spray based on the preference of the subject in need of treatment.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab, Barr and Oien and incorporate Irish Moss taught by Oien in the formulation of Nervex. One would have been motivated to do so because, as discussed supra, Barr teaches neuropathic treatment formulations were known to be used in the form of gel and Oien teaches gel formulation including Irish Moss as a gelling agent. Thus, it would have been obvious to include Irish Moss as a gelling agent when making the formulation of Nervex in the form of gel. 
Finally, it would have been obvious to administer the formulation taught by the combination of above cited references in the frequency or duration recited in instant claim 22-25 based on the teaching of Cross and Kosbab because both Cross and Kosbab disclose that it was known to administer formulations for treating neuropathic pain in the manner recited in the instant claims and that dosing schedule as well as dosage can be readily adjusted for individual needs by those of ordinary skill in the art.  
With respect to claim 14, the claims are directed to a method for alleviating pain and claim 14 recitation “wherein the diabetic neuropathic pain is measured by the neuropathic pain scale” does not add structural value to the method of alleviating pain because “pain is measured” is not a method step involved in alleviating pain. 
	With respect to claim 17, the above references do not expressly state that the neuropathic pain appeared gradually over a period of years. However, the above references do teach the formulations used to treat diabetic neuropathic pain which could be either sudden or gradual as evidenced by Tidy (see: What is peripheral neuropathy section of Page 2) and thus the references cited above read on instant claim 17. 
	With respect to claims 21 and 22, the combination of the references cited above teach the claimed composition and the method steps, which would necessarily result in the reduction or elimination of diabetic neuropathic pain as recited in claims 21 and 22.   
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Claims 11-12, 13, 14-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nervex (Vita Sciences, Nervex Neuropathy Pain Relief, Jan. 26, 2017) in view of Herschler (US 3,711,602; Jan. 16, 1973), Kim (WO 2008/048045 A1; Apr. 24, 2008), Cross (US 2016/0228409 A1; Aug. 11, 2016), Kosbab (US 2001/0031744 A1; Oct. 18, 2001), Barr (US 2001/0011083 A1; Aug. 2, 2001) and Oien (US 2005/0118261A1; Jun. 2, 2005) as evidenced by Tidy (Patient, Peripheral Neuropathy, Jul. 30, 2017) as applied to claims 11-12, 14-25, and 27-30  above and further in view of Wagner (Pain Management, 2012, Vol. 2, No. 3, 239-250).
The teachings of the above references have been set forth above.
The above references do not expressly teach wherein the composition used for treating neuropathic pain is supported on a matrix such as transdermal patch as recited in instant claim 13. However, this deficiency is cured by Wagner.
Wagner teaches a formulation in the form of a patch comprising capsaicin 8% for peripheral neuropathic pain. Wagner discloses that in controlled clinical trials, the capsaicin 8% patch provided relief for up to 3 months with a single application (see: Pg. 20, Summary and The capsaicin 8% patch).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Wagner and prepare the formulation in the form of a patch as taught by Wagner. One would have been motivated to do so because Wagner teaches that just a single application of the patch allowed pain relief for up to 3 months. Further, Nervex also teaches the neuropathic pain relief cream comprises capsaicin and thus both Nervex and the Wagner comprise similar component and directed towards the treatment of neuropathic pain and therefore one of ordinary skill in the art would have had a reasonable expectation of success of yielding similar results with a formulation in the form of a patch.  
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
 
Claims 11-12, 14-25, 26 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nervex (Vita Sciences, Nervex Neuropathy Pain Relief, Jan. 26, 2017) in view of Herschler (US 3,711,602; Jan. 16, 1973), Kim (WO 2008/048045 A1; Apr. 24, 2008), Cross (US 2016/0228409 A1; Aug. 11, 2016), Kosbab (US 2001/0031744 A1; Oct. 18, 2001), Barr (US 2001/0011083 A1; Aug. 2, 2001) and Oien (US 2005/0118261A1; Jun. 2, 2005) as evidenced by Tidy (Patient, Peripheral Neuropathy, Jul. 30, 2017) as applied to claims 11-12, 14-25, and 27-30  above and further in view of Sternasty (US 2013/0052271A1; Feb. 28, 2013).
The teachings of the above references have been set forth above.
The above references do not expressly teach wherein the composition further comprises no more than 1 weight percent of the excipient recited in instant claim 26. However, this deficiency is cured by Barr and Sternasty.
Barr teaches carbomer 940 (i.e. acrylic acid polymer) can be used to make the formulation into a gel rather than a cream (Para 0053). Barr is silent on the amount of carbomer 940, however, Sternasty teaches topical formulations in the form of gel and teaches using carbomer 940 as a thickener in the amount of 0.05% to 15% (Para 0035; 0031).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Barr and Sternasty and include carbomer 940 as thickener when preparing the formulation in the form of gel. One would have been motivated to do so because both Barr and Sternasty teach carbomer 940 can be used to make the formulation in the form of a gel and Sternasty particularly teaches using carbomer 940 as a thickener. Thus, it would have been obvious to the skilled artisan to use this excipient as a thickener in the preparation of a gel formulation and manipulate the amount based on the desired thickness of the gel. 
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.     

Response to Arguments
Applicant's arguments filed 02/17/2022, with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argued that none of the previously cited references disclose the incorporation of Irish Moss carrageen in any amount as required by presently amended claims. 
In response, applicant is respectfully directed to the new 103 rejection above, necessitated by the claim amendments, wherein the Oien reference discloses incorporating Irish Moss in the formulation. 
Applicant argued that neither Nervex nor Herschler teaches that there should be a DMSO:MSM ratio in the range of 4:1 to 50:1, whereas that is an express limitation in the present claim 11.
In response, it is argued that the Herschler reference discloses the use of at least 10% DMSO to enhance tissue penetration of physiologically active agent and the Barr reference discloses the use of 500-3000 mg of MSM. It would have been obvious to one skilled in the art to manipulate the amounts and ratio of the two components based on the therapeutic effect and the amount of active agent penetration desired, which would be based on the level of neuropathic pain or related condition that needed to be treated. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, absence any criticality of the claimed ratio, the amounts and the ratio of DMSO:MSM would have been prima facie obvious to one skilled in the art. 
Applicant further argued that the Kim reference is entirely inapplicable because Kim does not pertain to pain or topical treatments but instead concerns brain diseases and cognitive functions and as a drug by oral delivery or injection. Applicant argued that the skilled artisan would not expect the same results from incorporating an ingredient into a topical formulation that is only known to be active when injected or taken orally.  
In response, it is argued that Kim teaches the use of silk protein mimicking peptides for preventing or treating cranial neuropathies and it also teaches specifically diabetic neuropathy as one of the related condition for treatment (see: Title, Abstract, Page. 12, line 9-15). The primary reference Nervex and Kim are both directed to treating neuropathies and the instant claims also recite diabetic neuropathy and cranial neuropathy (see claim 16) as the condition being treated and thus applicant’s argument of Kim being inapplicable is not persuasive at this time. Further, with respect to the argument that Kim does not teach topical route of administration, it is argued, as held by the boards, that it is not a conflict to use another alternative route of administration, namely injection, to treat the same disorder with the same drug, i.e., bromhidrosis with botulinus toxin. “[Just because better alternatives exist in the prior art does not mean that an inferior combination is inapt for obviousness purposes.” In re Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989). In the instant case, even though the Kim reference teaches an injection or oral route of administration, the use of silk protein mimicking peptides in a topical formulation would have been prima facie obvious as per the board’s decision discussed above because both Nervex and Kim are directed to treating the same disorder. 
Further, applicant argued that Cross does not teach the combinations or ratios of current claims and nor does Cross fill gaps noted in Nervex, Kerschler and Kim. 
In response, with respect to the claimed ratios, as discussed supra, it would have been obvious to one skilled in the art to manipulate the amounts and ratios of the components based on the therapeutic effect desired, which would be based on the level of neuropathic pain or related condition that needed to be treated. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, absence any criticality of the claimed amount or ratio, the amounts and the ratio of the claimed ingredients would have been prima facie obvious to one skilled in the art.
Applicant argued that mere prior use of Q10 or vitamins in pain relief formulations does not make the whole of the present invention obvious, nor does it fill the gaps of Nervex, Herschler, Kim or Cross. 
In response, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. As discussed supra, Kosbab also teaches that its invention provides formulations for topical application for relief of symptoms of neuropathy, including pain relief and thus it would have been obvious to include the elements (Q10 or vitamins) in the amounts taught to mitigate neuropathic pain since they were known in the art to be useful for treating neuropathic pain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616